                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:20-CV-00266-MOC-DSC


 ROBERT E STAFFORD JR., on behalf of             )
 himself and all others similarly situated,      )
                                                 )
                    Plaintiffs,                  )
                                                 )                     ORDER
 v.                                              )
                                                 )
 BOJANGLES' RESTAURANTS INC.,                    )
                                                 )
                   Defendant.                    )



        THIS MATTER is before the Court on “Plaintiffs’ Motion to Compel Discovery

Responses and For Sanctions,” Doc. 202, and Defendant’s “Motion to Compel,” Doc. 205, as well

as the parties’ briefs and exhibits.

        These Motions have been referred to the undersigned Magistrate Judge pursuant to 28

U.S.C. §636(b)(1)(B) and are now ripe for the Court’s consideration.

        The Court has carefully considered the authorities, the record and the parties’ arguments.

        In “Plaintiffs’ Motion to Compel Discovery Responses and For Sanctions,” Doc. 202,

Plaintiff, on behalf of himself and all Opt-in Plaintiffs, requests that Defendant be compelled to

fully and completely respond to Plaintiffs’ Interrogatories and Requests for Production of

Documents and that sanctions be imposed on Defendant. Plaintiffs argue that Defendant’s

responses violate the Federal Rules of Civil Procedure and are otherwise deficient because they

are evasive and contain gaps in information and documentation. Defendant argues that it has

already responded to the majority of these discovery requests and has properly objected to the

remaining three requests.



      Case 3:20-cv-00266-MOC-DSC Document 214 Filed 08/20/21 Page 1 of 3
       For the reasons stated in Plaintiffs’ briefs, the Motion to Compel is GRANTED IN PART

and DENIED IN PART. Defendant shall serve complete, verified responses to Interrogatories

Nos. 2, 5, 7, 11 and 14 and Requests for Production of Documents Nos. 1-17. Responses shall be

served within thirty days of this Order. Defendant shall produce all responsive documents in the

manner in which they are maintained in the usual course of business or by labeling each document

to correspond with the applicable request. If Defendant contends that all responsive documents

have been produced, they shall state their compliance in a verified discovery response. Defendant

may satisfy its burden of demonstrating that the documents were produced as kept in the usual

course of business by filing an affidavit of counsel affirming the same and describing the manner

in which the documents were produced. See EEOC v. Altec Indus., Inc., No. 1:10-CV-216, 2012

WL 2295621, at *3 (W.D.N.C. June 18, 2012). Plaintiffs’ request for attorneys’ fees and costs is

DENIED.

       In Defendant’s “Motion to Compel,” Doc. 205, it requests that opt-in Plaintiffs be ordered

to provide full individualized responses to Defendant’s Interrogatories Nos. 10, 11, 12, and 13 and

Requests for Production Nos. 36, 37 and 38. Defendant seeks this information to discover the

nature and extent of each opt-in Plaintiff’s claims and whether the opt-in Plaintiffs are similarly

situated to each other. Defendant argues that Plaintiffs are seeking individual discovery on all 550

opt-in Plaintiffs from it and therefore, Plaintiffs must likewise provide individual discovery.

Plaintiffs argue that individual discovery is not appropriate in an FLSA collective action and

Defendant’s Motion is a strategic ploy to harass, annoy and oppress all Plaintiffs.

       For the reasons stated in Defendant’s briefs, the Motion to Compel is GRANTED. Opt-in

Plaintiffs through counsel shall serve full individualized responses to Defendant’s Interrogatories




     Case 3:20-cv-00266-MOC-DSC Document 214 Filed 08/20/21 Page 2 of 3
Nos. 10, 11, 12, and 13 and Requests for Production Nos. 36, 37 and 38. Responses shall be served

within thirty days of this Order.

       NOW THEREFORE IT IS HEREBY ORDERED that:

       1. “Plaintiffs’ Motion to Compel Discovery Responses and For Sanctions,” Doc. 202 is

           GRANTED IN PART and DENIED IN PART as stated above.

       2. Defendant’s “Motion to Compel,” Doc. 205 is GRANTED.

       3. The parties will bear their own costs at this time.

       4. The Clerk is directed to send copies of this Order to counsel for the parties and to the

           Honorable Max O. Cogburn, Jr.

       SO ORDERED.

                                      Signed: August 20, 2021




     Case 3:20-cv-00266-MOC-DSC Document 214 Filed 08/20/21 Page 3 of 3
